United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 18, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40507
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

AUGUSTIN RAMIREZ-REYES,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                      USDC No. 5:05-CR-2201-ALL
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Augustin

Ramirez-Reyes (Ramirez) has requested leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    Ramirez has not filed a response.    Our independent

review of counsel’s brief and the record discloses no

nonfrivolous issue for appeal.    Counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.      See 5TH CIR.

R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.